As filed with the Securities and Exchange Registration No. 333-167182 Commission on February 20, 2013 Registration No. 811-02512 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 4 [X] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. [X] (Check appropriate box or boxes.) Variable Annuity Account B (Exact Name of Registrant) of ING LIFE INSURANCE AND ANNUITY COMPANY (Name of Depositor) One Orange Way Windsor, Connecticut 06095-4774 (860) 580-4646 (Address and Telephone Number of Depositor’s Principal Office) J. Neil McMurdie, Esq. One Orange Way, C2N Windsor, CT 06095 860-580-2824 (Name and Address of Agent for Service of Process) Approximate Date of Proposed Public Offering: As soon as practical after the effective date of the Registration Statement It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [ ] on pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) of Rule 485 [X] on May 1, 2013 pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following box: [ ] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Deferred Combination Variable and Fixed Annuity Contracts PART A PROSPECTUS ING express Retirement Variable Annuity Single Premium Deferred Individual Variable Annuity Contract Issued By ING Life Insurance and Annuity Company Through Its Variable Annuity Account B This prospectus sets forth the information you ought to know before investing. You should keep the prospectus for future reference. Additional information has been filed with the Securities and Exchange Commission (SEC) and is available upon request without charge, including the Statement of Additional Information (SAI) dated May 1, 2013 . The SAI is incorporated by reference into the prospectus, and How to reach us… its table of contents appears on page 46. Customer Service Center The SEC maintains a web site ( www.sec.gov ) that contains the Call: (888) 854-5950 SAI, material incorporated by reference, and other information Write: P.O. . Box 10450, Des Moines, Iowa about us, which we file electronically. The reference number 50306-0450 assigned to the Contract is 333-167182. Visit: www.ingfinancialsolutions.com THE ING RETIREMENT MODERATE PORTFOLIO is currently available for allocation of premiums under your Contract after the Right to Examine Period . Premium will be allocated to the ING Money Market Portfolio during the Right to Examine Period. The SEC has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense . NOT : FDIC/NCUA INSURED; A DEPOSIT OF A BANK; BANK GUARANTEED; AND INSURED BY ANY FEDERAL GOVERNMENT AGENCY. MAY LOSE VALUE . RIGHT TO EXAMINE AND RETURN THE CONTRACT : You may return the Contract within 15 days of its receipt (or longer as state law may require or when issued as a replacement contract). If so returned, we will promptly pay you the amount required by the state in which the Contract was issued. Where applicable, this amount may be more or less than the Premium paid, depending on the investment results of the Sub-account s. See page 38. EXCHANGES : Your agent should only recommend an exchange (replacement) if it is in your best interest and only after evaluating your personal and financial situation and needs, tolerance for risk and the financial ability to pay for the Contract. We pay compensation to broker/dealers whose registered representatives sell the Contract. See page 40. May 1 , 2013 1 2 Glossary This glossary defines the special terms used throughout the prospectus. A special term used in only one section of the prospectus is defined there. The page references are to sections of the prospectus where more information can be found. Accumulation Value – The sum of the Accumulation Values in each of the Sub -accounts. Each Sub -account is valued Death Benefit – The amount payable to the Beneficiary upon at the close of each Business Day for the preceding death of the Annuitant (1) prior to the Valuation Period. See page 8. Annuity Commencement Date (see page 34) and before the Contract e nters Lifetime Automatic Periodic Benefit Status (see page 25), or (2) while the Table 2 Annuity Annuitant – The individual designated by you and upon Plan is in effect (see page 34) and before the Contract whose life the Minimum Guaranteed Withdrawal enters Lifetime Automatic Periodic Benefit Status Benefit , Death Benefit or Annuity Payment s (see page 25). are based. See page 15. Endorsements – Attachments to the Contract Annuity Commencement Date – The date on which Annuity that add to, amend, change, modify or supersede the Payments commence. See page 34. Contract’s terms or provisions. Annuity Payments – Periodic Annuity Plan payments made Excess Transfer – Any transfer between available Sub- by us to you or, subject to our consent in the event the accounts after 12 transfers have occurred within any payee is not a natural person, to a payee designated by Contract Year. you. See page 34. Excess Transfer Charge – The charge we may access on Annuity Plan – An option elected by you, or the contractually each Excess Transfer. See page 12. designated default option if none is elected, that Excess Withdrawal – Any Withdrawal taken before determines the frequency, duration and amount of the commencement of the Lifetime Withdrawal Phase Annuity Payments. See page 34. or any Withdrawal in a Contract Year exceeding the Beneficiary – The individual or entity you select to receive then current Maximum Annual Withdrawal (MAW) the Death Benefit. See page 16. (see page 22) on or after the Lifetime Withdrawal Phase Business Day –Any day that the New York Stock Exchange has begun (see page 22). See page 20. (NYSE) is open for trading, exclusive of federal holidays, or any day the Securities and Exchange Commission (SEC) requires that Fund be valued. Fund – The mutual fund in which a Sub-account invests. See page 10 . Cash Surrender Value – The amount you receive upon General Account – An account which contains all of our Surrender of the Contract, which equals the assets other than those held in Variable Annuity Account Accumulation Value minus any applicable charges. See B. page 27. Initial Premium – The payment made by you to us to put Code – The Internal Revenue Code of 1986, as amended. the Contract into effect. See page 17. Company, we, us or our – ING Life Insurance and Annuity Company (ING Life), a stock company domiciled in Connecticut. See page 9. Contract – The Single Premium Deferred Individual Variable Annuity Contract with Minimum Irrevocable Beneficiary – A Beneficiary whose rights and Guaranteed Withdrawal Benefit , together with any interests under the Contract cannot be attached application, amendments or Endorsements. changed without his, her or its consent. See page 16. Contract Anniversary – The same day and month each year Joint and Survivor MGWB – The Minimum Guaranteed as the Contract Date. If the Contract Date is February Withdrawal Benefit payable for the life of the Annuitant 29 th , in non-leap years, the Contract Anniversary shall be and the life of the Annuitant’s spouse (as defined under March 1 st . federal law). Contract Date – The date on which the Contract becomes effective. Contract Year – The period beginning on a Contract Anniversary (or, in the first Contract Year only, beginning on the Contract Date) and ending on the day preceding the next Contract Anniversary. 3 Lifetime Automatic Periodic Benefit Status – A period in time during which we will pay you MGWB Periodic Owner – The individual (or entity) that is entitled to exercise Payments. See page 25. the rights incident to ownership. The terms “you” or Lifetime Withdrawal Eligibility Age – Age 62 . The “your,” when used in this prospectus, refer to the Owner. age of the Annuitant on or after which you may See page 15. begin the Lifetime Withdrawal Phase. See page 22. Premium – T he Initial Premium. See page 17. Lifetime Withdrawal Phase – The period under the Minimum Guaranteed Withdrawal Benefit during which Proof of Death – The documentation we deem necessary to the Maximum Annual Withdrawal is calculated and establish death, including, but not limited to: (1) a available for Withdrawal (see pages 19 and 22). The certified copy of a death certificate; (2) a certified copy of Lifetime Withdrawal Phase begins on the date of the first a statement of death from the attending physician; (3) a Withdrawal on or after the date the Annuitant reaches finding of a court of competent jurisdiction as to the cause the Lifetime Withdrawal Eligibility Age. See page 22. of death; or (4) any other proof we deem in our discretion to be satisfactory to us. See page 32. Ratchet – An increase to the MGWB Base equal to the amount Maximum Annual Withdrawal or MAW – The maximum by which the Accumulation Value on the amount available for Withdrawal from the Contract under applicable Ratchet Date is greater than the MGWB Base on the Minimum Guaranteed Withdrawal Benefit in any such Ratchet Date. See page 21. Contract Year without reducing the MGWB Base in future Contract Years. See pages 22. MGWB Base – The factor that is used only for the sole Ratchet Date – The applicable date on which the Ratchet is to purpose of calculating the MAW and the charge for the occur. See page 21. Minimum Guaranteed Withdrawal Benefit. The MGWB Right to Examine Period – The period of time during which you Base has no cash value. See page 20. have the right to return the Contract for any reason, or no MGWB Charge Rate – The percentage of the MGWB Base reason at all, and receive the amount described in the as of the last Business Day immediately prior to the date Right to Examine and Return the Contract section of this the MGWB charge is deducted. See page 13. prospectus. See page 38. MGWB Periodic Payments – The payments that occur after Exercise of the Right to Examine will result in the Contract enters the Lifetime Automatic Periodic termination of the Contract, including the MGWB. Benefit Status. See page 25. Minimum Guaranteed Withdrawal Benefit or MGWB – Separate Account – Variable Annuity Account B. The The benefit available after the Annuitant reaches the Separate Account is a segregated asset account Lifetime Withdrawal Eligibility Age that guarantees established under Connecticut law to Fund variable that the Annuitant (and the Annuitant’s spouse if a joint annuity contracts. The Separate Account is registered as a and Survivor MGWB has been elected) will have a pre- unit investment trust under the investment Company Act determined amount, the MAW, available for Withdrawals of 1940 and it also meets the definition of “separate from the Contract each Contract Year, even if the account” under the federal securities laws. Accumulation Value is reduced to zero (other than by Specially Designated Sub-account – A Excess Withdrawal or Surrender) . See page 19. S ub-account that is used as a “holding” account or for Minimum Guaranteed Withdrawal Benefit Charge or administrative purposes. The Specially Designated MGWB Charge – The charge deducted from the Sub-account is designated by us and is Accumulation Value for the MGWB. See page 13. currently the ING Money Market Portfolio. Net Return Factor – The value that reflects: (1) the Sub-account – A sub-account of the Separate Account that investment experience of a Fund in which a S ub-account invests in a Fund. invests; and (2) the charges assessed against that Surrender – A transaction in which the entire Cash Surrender S ub-account during a Valuation Period. See page 9. Value is taken from the Contract. See page 27. Valuation Period – The time from the close of regular trading Notice to Us – Notice made in a form that: (1) is approved by on the New York Stock Exchange on one Business or is acceptable to, us; (2) has the information and any Day to the close of regular trading on the next succeeding documentation we determine in our discretion to be Business Day. necessary to take the action requested or exercise the right Withdrawal – A transaction in which only a portion of the specified; and (3) is received by us at our Customer Cash Surrender Value is taken from the Contract. Service Center at the address specified on page 1. Under Annuity Payments under the Table 2 Ann uity Plan certain circumstances, we may permit you to provide are treated as Withdrawals , as are Notice to Us by telephone or electronically. required minimum distributions made in accordance with Notice to You – Written notification mailed to your last the requirements of Section 408(b)(3) or 408(a)(6) of the known address. A different means of notification may Code and the Treasury regulations thereunder . See pages also be used if you and we mutually agree. When action 27 and 34. is required by you, the time frame and manner for response will be specified in the notice. 4 Synopsis – The Contract This synopsis reviews some important things that you should know about the Contract . We urge you to read the entire prospectus for complete details. This Synopsis is designed only as a guide. Certain features and benefits may vary depending on the state in which your Contract is issued. The Contract is a single premium deferred individual variable annuity with a Minimum An annuity consists of the accumulation phase and the income Guaranteed Withdrawal Benefit, The Contract will be used as phase. a rollover vehicle for interests in an employer sponsored retirement plan group variable annuity contract, also issued by During the accumulation phase , your annuity’s value, which the Company and which also offers a similar minimum we refer to as the Accumulation Value can increase or guaranteed withdrawal benefit (hereinafter referred to as the decrease, based upon the performance of the “Group Contract”). As a rollover vehicle, the single premium underlying investment option
